The petition of the state of Connecticut for certification for appeal from the Appellate Court, 56 Conn. App. 298 (AC 14439), is granted, limited to the following issues:
“1. Was there sufficient evidence to convict the defendant of assault in the first degree in violation of General Statutes § 53a-59 (a) (3), and of risk of injury to a child in violation of General Statutes (Rev. to 1993) § 53-21?
“2. Did the Appellate Court properly conclude that the assault convictions deprived the defendant of due process of law under the fourteenth amendment to the United States constitution?
“3. Do the defendant’s convictions of two counts of assault in the first degree violate the prohibition against double jeopardy under the United States constitution?
“4. Do the defendant’s convictions for assault in the first degree and risk of injury to a child violate the prohibition against double jeopardy under the United States constitution?”